Citation Nr: 0312391
Decision Date: 06/10/03	Archive Date: 08/07/03

DOCKET NO. 97-22 725               DATE JUN 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for tinnitus. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1969 to March
1972, and the record reflects that he subsequent served in the
National Guard. His appeal initially came before the Board of
Veterans' Appeals (Board) from an October 1996 rating decision by
the Department of Veterans Affairs (VA) No. Little Rock, Arkansas,
Regional Office (RO). In April 1998 and October 2000, the claim was
remanded by the Board for additional development. The Board
subsequently undertook further development of the appeal in August
2002.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5100
et seq. (West 2002); see 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a)
(2002). This law eliminated the concept of a well-grounded claim,
redefined the obligations of VA with respect to the duty to assist,
and imposed on VA certain notification requirements.

First, VA has a duty to notify the appellant of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West 2002); 38 C.F.R. 3.159(b) (2002); see
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both
the statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R.
3.159, clearly require the Secretary to notify a claimant which
evidence, if any, will be obtained by the claimant and which
evidence, if any, will be retrieved by the Secretary). Second, VA
has a duty to assist the appellant in obtaining evidence necessary
to substantiate the claim. 38 U.S.C.A. 5103A (West 2002); 38 C.F.R.
3.159(c) (2002).

As indicated, the Board undertook additional development of the
appellant's claim in August 2002. The Board obtained an opinion
from an audiologist as to the etiology of the appellant's tinnitus.

2 -

Since the Board undertook the additional development, the United
States Court of Appeals for the Federal Circuit invalidated 38
C.F.R. 19.9(a)(2) (which allowed the Board to undertake the action
necessary for a proper appellate decision) because, in conjunction
with the amended rule codified at 38 C.F.R. 20.1304, it allowed the
Board to consider additional evidence without having to remand the
case to the agency of original jurisdiction for initial
consideration and without having to obtain the appellant's waiver.
The Court also invalidated 38 C.F.R. 19.9(a)(2)(ii) (which
permitted the Board to provide the notice required by 38 U.S.C.
5103(a) and 3.159(b)(1) and provided the appellant not less than 30
days to respond to the notice), because it is contrary to 38 U.S.C.
5103(b), which provides the claimant one year to submit evidence.
See Disabled American Veterans v. Sec'y of Veterans Affairs, Nos.
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1,
2003).

Consequently, the Board no longer has the authority to decide
claims based on the new evidence that it develops or obtains
without obtaining a waiver from the appellant of his right to have
the new evidence initially considered by the RO. No such waiver is
of record in this case. The result is that the RO must review the
evidence developed by the Board and adjudicate the claim
considering the newly obtained evidence, as well as evidence
previously of record.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the VCAA are fully
complied with and satisfied. See 38 U.S.C.A. 5102, 5103 and 5103A
(West 2002); 38 C.F.R. 3.159 (2002). Particularly, the RO must
notify the appellant of the applicable provisions of the VCAA,
including what evidence is needed to support his claims, what
evidence VA will develop, and what evidence the appellant must
furnish.

2. Thereafter, the RO should readjudicate the appellant's claim of
entitlement to service connection for tinnitus, taking into

- 3 -

consideration the evidence obtained by the Board (a January 2003 VA
medical opinion), as well as evidence previously of record. If the
benefit sought on appeal remains denied, the appellant and his
representative should be provided a supplemental statement of the
case and provided an appropriate period of time for response.
Thereafter, the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action until notified, and he has
the right to submit additional evidence and argument on the matter
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



